DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on 04/15/2022.
The application has been amended as follows:
In claim 21, (i) lines 30-39, “wherein the electrical circuit is configured to maintain activation of the motor following the initial actuation of the user input feature until the rotary member completes the rotary stroke, the staple drivers complete the driver translation stroke, and the knife completes the knife translation stroke before subsequent deactivation of the motor regardless of subsequent movement that occurs subsequent to the initial actuation of the user input feature and during the activation of the motor.” was changed to - - wherein the electrical circuit includes an electrical feature that is configured to maintain activation of the motor following the initial actuation of the user input feature, until the rotary member completes the rotary stroke, the staple drivers complete the driver translation stroke, and the knife completes the knife translation stroke to yield subsequent deactivation of the motor, and thereby render the user input feature inactive in the presence of subsequent movement of the user input feature relative to the actuated state that occurs subsequent to the initial actuation of the user input feature and during the activation of the motor. - -
In claim 22, lines 2-3, “the driver stroke before initiation of the knife stroke” was changed to - - the driver translation stroke before initiation of the knife translation stroke - -
In claim 24, line 4-7, “extension portion of the knife stroke, wherein the rotary member is rotatable through a second rotary stroke portion to actuate the staple drivers through a proximal retraction portion of the driver stroke and the knife through a proximal retraction portion of the knife stroke.” was changed to - - extension portion of the knife translation stroke, wherein the rotary member is rotatable through a second rotary stroke portion to actuate the staple drivers through a proximal retraction portion of the driver translation stroke and the knife through a proximal retraction portion of the knife translation stroke. - -
In claim 28, lines 4-5, “the driver stroke and the knife through the knife stroke” was changed to - - the driver translation stroke and the knife through the knife translation stroke - -
In claim 36, (g) lines 24-30, “wherein the electrical circuit is configured to maintain activation of the motor without deactivating the motor following the initial actuation of the user input feature until the rotary member completes the rotary stroke, the staple drivers complete the driver translation stroke, and the knife completes the knife translation stroke regardless of a subsequent movement in a direction away from the actuated state during the rotary stroke.” was changed to - - wherein the electrical circuit includes an electrical feature that is configured to maintain activation of the motor without deactivating the motor following the initial actuation of the user input feature, until the rotary member completes the rotary stroke, the staple drivers complete the driver translation stroke, and the knife completes the knife translation stroke, and thereby render the user input feature inactive in the presence of a subsequent movement of the user input feature in a direction away from the actuated state during the rotary stroke. - -
In claim 41, lines 4-5, “wherein the electrical circuit comprises one of a relay, a transistor, or a microprocessor operable to maintain activation of the motor following the initial actuation of the user input feature until the completion of the rotary stroke, the driver translation stroke, and the knife translation stroke.” was changed to - - wherein the electrical feature comprises one of a relay, a transistor, or a microprocessor. - -

Allowable Subject Matter
Claims 22-36 and 38-41 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of operating surgical stapling instrument comprising all the structural and functional limitations and further comprising an firing trigger that moves from a actuated state to a non-actuated state, a rotary member operatively coupled with the stapling head assembly, wherein the rotary member is rotatable through a rotary stroke to actuate the staple drivers through a driver translation stroke and the knife through a knife translation stroke such that the stapling head assembly staples and cuts the tissue, wherein the rotary stroke is less than 360 degrees; a motor operable to actuate the rotary member through the rotary stroke; a user input feature coupled with the body, wherein the user input feature is selectively actuatable by a user; and an electrical circuit in communication with the motor and the user input feature, wherein the electrical circuit is configured to activate and deactivate the motor and thereby control rotation of the rotary member, wherein the electrical circuit is configured to activate the motor in response to an initial actuation of the user input feature, wherein the electrical circuit is configured to maintain activation of the motor following the initial actuation of the user input feature such that the rotary member completes the rotary stroke, the staple drivers complete the driver stroke, and the knife completes the knife stroke before subsequent deactivation of the motor.  Having the rotary stroke limited to less than 360 degrees precisely controls the driving operation to the right amount along with a motor operable to actuate the rotary member through the rotary stroke and control feature operable to maintain activation of the motor to complete the actuation stroke before subsequent deactivation of the motor provides a safe operating means for a surgical operator to have the device continue a firing stroke if there is a need to attend another immediate surgical need.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731